DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This response to REMARKs, filed on 05/11/2022.
Claims 1—25 are pending.

Response to Arguments
Applicant's arguments filed on 05/11/2022 have been fully considered but they are not persuasive. With respect to claim 1: It argued that the cited arts fail to teach the limitation of “creating an initialization vector, utilizing an instance of plaintext and a secret key”. Examiner respectfully disagrees and notes that, (i) for ordinary skill in the art, creating an IV is well-known; and (ii) the limitation is obvious over the cited arts. For example, Karroumi teaches the XOR-ing operation is done on “a randomly generated initialization vector and random initialization key K” (Abstract; see also “IV” and “K” in FIGS.4-6). It is true, the initialization vector and K are already known; which also implies they were created beforehand too.
Examiner respectfully advises to incorporate the features the allowed features to their respective independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—8, 10—20, 22 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Karroumi” et al. [US 8,259,934 B2] in view of “Perlman” et al. [US 2021/0377016 A1].

REGARDING CLAIMS 1, 12 & 24. Karroumi disclose
A computer-implemented method, 
A computer program product and A system, comprising:
creating an initialization vector, utilizing an instance of plaintext and a secret key [Karroumi disclose “a randomly generated initialization vector and random initialization key K” (Abstract); also XORing key, plaintext block and IV (see Figures 4—6)]; encrypting the instance of plaintext, utilizing the initialization vector, the secret key, and the instance of plaintext [Karroumi disclose Encryption process that utilize the XORing result: key, plaintext block and IV (see Figures 4—6)]; combining the initialization vector and the encrypted instance of plaintext to create a ciphertext string [Karroumi disclose Ciphertext Block result from the IV combined with encrypted result (Figures 4—6)]; 

Karroumi may not expressly disclose; but, Perlman, analogues art, disclose and sending the ciphertext string to a storage device performing deduplication [Perlman disclose storage deduplication (Abstract, and FIGS.1—3 (par.0024-0025)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the system of Karroumi by incorporating the teaching of Perlman for implementing deduplication backup systems, and specifically to providing key rollover for client-side encryption operations.

Karroumi in view of Perlman further disclose claim 25. 
A computer-implemented method, comprising: analyzing a plurality of ciphertext strings in data storage, where: each of the plurality of ciphertext strings are created by combining an initialization vector and an encrypted instance of plaintext, the encrypted instance of plaintext is encrypted utilizing the initialization vector, a secret key, and an instance of plaintext, and the initialization vector is created utilizing the instance of plaintext and the secret key [see rejection of claim 1 above (Abstract; and Figures 4—6 of Karroumi)]; and removing one or more redundant ciphertext strings from the data storage, based on the analyzing [Perlman disclose performing deduplication eliminate redundant copies of data (see par.0003)]. The motivation to combine is the same as that of claim 1 above.

Karroumi in view of Perlman further disclose claims 2 & 13. The computer-implemented method/product, wherein the initialization vector is added as metadata to the encrypted instance of plaintext [Karroumi disclose adding IV and EK (Figure 8); Perlman disclose metadata (see par.0028)]. The motivation to combine is the same as that of claim 1 above.

Karroumi in view of Perlman further disclose claims 3 & 14. The computer-implemented method/product, wherein the initialization vector and the encrypted instance of plaintext are combined into a single data chunk that is parsed upon performing a read operation [Perlman disclose performing read operation (see FIGS.2, 6: par.0026, 0056-0057)]. The motivation to combine is the same as that of claim 1 above.

Karroumi in view of Perlman further disclose claims 4 & 16. The computer-implemented method/product, wherein the instance of plaintext is compressed, and the initialization vector is created based on the compressed instance of plaintext [Perlman disclose compressing (par. 0003, 0043-0044 of Perlman]. The motivation to combine is the same as that of claim 1 above.

Karroumi in view of Perlman further disclose claims 5—7, 17—19 & 22. The computer-implemented method/product, wherein the initialization vector includes a keyed hash resulting from applying a hash function across the secret key and the instance of plaintext in a known order, wherein a key for hashing is associated with the secret key by key derivation, and the initialization vector includes a keyed hash that is calculated using an encryption algorithm and the key for hashing, and wherein a key for hashing is generated independently of the secret key, and the initialization vector includes a keyed hash that is calculated using an encryption algorithm and the key for hashing [see hash in par.0028, 0035 of Perlman]. The motivation to combine is the same as that of claim 1 above.

Karroumi in view of Perlman further disclose claims 8 & 20. The computer-implemented method/product, wherein encrypting the instance of plaintext includes applying an encryption mode to the instance of plaintext, utilizing the initialization vector and the secret key [Karroumi disclose Encryption process that utilize the XORing result: key, plaintext block and IV (see Figures 4—6)].

Karroumi in view of Perlman further disclose claims 10-11. The computer-implemented method/product, wherein the instance of plaintext is compressed before being encrypted [Perlman disclose compressing (par. 0003, 0043-0044 of Perlman]; and wherein the initialization vector is concatenated to the encrypted instance of plaintext to create the ciphertext string [Karroumi disclose adding IV and EK (Figure 8)]. The motivation to combine is the same as that of claim 1 above.

Karroumi in view of Perlman further disclose claim 16. The computer program product of Claim 12, wherein the initialization vector includes a keyed hash resulting from applying a hash function first to the secret key and then to the instance of plaintext [see hash in par.0028, 0035 of Perlman]. The motivation to combine is the same as that of claim 1 above.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Karroumi” et al. [US 8,259,934 B2] in view of “Perlman” et al. [US 2021/0377016 A1], and further in view of “Xxx” et al. [US 9,635,011 B1].

Karroumi in view of Perlman further disclose claim 23. The computer-implemented method of Claim 22, applying the cryptographic has function to the secret key and instance [see hash in par.0028, 0035 of Perlman]. The motivation to combine is the same as that of claim 1 above.
Karroumi in view of Perlman fail; but, Wu, analogues art, disclose mapping, by the cryptographic hash function, the secret key and the instance of plaintext to fixed-size hash values constituting a keyed hash [see Wu disclose mapping, generating key representing mapping character positions: Abstract, transformation 211 (FIG.2A) and mapping operation (FIG.5B)]. Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the system of Karroumi/Perlman by incorporating the hash mapping teaching of Wu for the purpose protection of electronic information and access to electronic systems.

Allowable Subject Matter
Claim 25 is allowed.
Claims 9 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for allowance can be found in the previous office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434